                    Case 5:21-cv-03075-VKD Document 1-14 Filed 04/27/21 Page 1 of 9

Contact
                                       Faisal Imdad
www.linkedin.com/in/faisal-imdad-      Network Engineer | SDN - Cisco ACI - Juniper Contrail | SD-WAN -
a603b013 (LinkedIn)                    Cisco Viptela - Juniper Contrail CSO
                                       London
Top Skills
Switches                               Summary
TCP/IP
                                       I am a dynamic and experienced Senior Network/Security
VPN
                                       automation Engineer, possessing over 12 years of UK based and
                                       a total of 14 years of experience in Finance, Oil&Gas, Service
Languages
                                       Provider & Telecoms space. I have been involved in designing,
Urdu (Native or Bilingual)
                                       implementing and support different network solutions and I boast
Hindi (Professional Working)
                                       excellent technical, analytical and problems solving skills.
Punjabi (Native or Bilingual)
                                       • Network Automation, Scripting using Python NAPALM/Netmiko,
                                       Perl, Ansible, Django.
Certifications
                                       • Experience in Cloud Technologies and Cloud Platforms including
Cisco Certified Networking
Professional -Enterprise               AWS, Google GCP, and MS Azure.
Cisco Certified Network Professional   • Software-defined Networking (SDN) – Cisco ACI (APIC), Cisco
(CCNP)                                 Viptela (SD-WAN), SD-WAN Juniper Contrail, Juniper CEM, Juniper
Juniper Networks Certified             CSO SD-WAN, OpenDaylight (ODL), OpenFlow (OF).
Professional, Service Provider
Routing & Switching (JNCIP-SP)
                                       • More than 15 years of experience in various Cisco products,
Juniper Networks Certified             including the Cisco ACI 9K series and the Cisco Nexus product line.
Associate, Security (JNCIA-SEC)        Cisco routing products including but not limited to (ASR 9k, ASR1K
Cisco Certified Specialist -           18xx, 28xx, 29xx, 72xxVXR) series. Cisco switching, including Nexus
Enterprise Advanced Infrastructure
                                       9k, 7k, 5k, 3k & Catalyst switches.
Implementation
                                       • Cisco ACI (Application Centric Infrastructure) Nexus 9K.
                                       • Expert in Juniper M, MX, QFX, EX, ACX, PTX, J, and SRX Series.
                                       • Juniper NorthStar Controller SDN, Juniper AppFormix.
                                       • More than 8 years of experience in Juniper M Series, MX Series, E
                                       Series, J Series and SRX.
                                       • Routing protocols BGP, MP-BGP, EIGRP, OSPF, IS-IS, RIP,
                                       MPLS, RSVP, LDP, and LSP.
                                       • Experience in Firewalls Cisco ASA, Palo Alto, Check Point,
                                       Fortinet, PFS Sense, Juniper SRXs.
                                       • Experience in Firewalls CISCO NG-ASA, Palo Alto, Check Point,
                                       Fortinet, PFS Sense, Juniper SRX
                                       • Experience in DMVPN, IPSec, PPTP/L2TP, Sit-to-Site, Remote
                                       Access, ACLs and VLANs
                                       • OpenStack, Kubernetes and Docker Containers.
                                       • Linux Distributions RedHat,CentOS,Ubuntu,Fedora,Debian
                                                                    Page 1 of 9
Case 5:21-cv-03075-VKD Document 1-14 Filed 04/27/21 Page 2 of 9

                  • Network Automation, Scripting using Python NAPALM/Netmiko,
                  Perl, Ansible, Django
                  • YML, JSON, YANG
                  • Ethereal / Wireshark, Windump, TCPdump, Nmap
                  • Riverbed Technologies: SteelHead, SteelFusion, SteelConnect,
                  CMC
                  • In-depth knowledge of VOIP technologies and protocols such as
                  SIP, Skinny, MGCP, H.323
                  • EVPN VXLAN, EVPN MPLS.
                  • TCP / IP/LAN/ WAN
                  • Redundant protocols HSRP, VRRP, and GLBP.
                  • NGN (Next Generation Networks)
                  • IPv4 / IPv6
                  • SDSL, ADSL, SDM, Sonnet
                  • Network Load Balancer (F5), BIG-IP GTM/LTM/APM, BigIQ and
                  A10
                  • SolarWinds, Observium, NetBrain, PRTG
                  • VMware. Citrix
                  • SNMP
                  • VPN Configuration / IPSec / L2TP / L2 MPLS VPNs / L3 MPLS
                  VPN.
                  • TACACS / Radius Configuration
                  • Managing and Maintaining Window Servers.
                  • Configure and Manage Linux as DNS/DHCP/SMTP/Radius server/
                  Free Switch



                  Experience
                  Bloomberg LP
                  Network Engineer with Automation
                  July 2012 - Present (8 years 10 months)
                  London, United Kingdom

                  • Responsible for Bloomberg EMEA network; LAN & WAN technologies,
                  Firewall technologies, TCP/IP, Multicast, Proxies, Linux.
                  • Support Bloomberg AWS Cloud Market Data solution.
                  • SD-WAN with Cisco Viptela. vManager, vSmart policy configuration.
                  • Responsible for Terminals connectivity, Market data, FEEDs & FIX sessions,
                  Pricing.



                                                     Page 2 of 9
Case 5:21-cv-03075-VKD Document 1-14 Filed 04/27/21 Page 3 of 9

                  • One of my main achievements during this employment is that I have
                  automated daily Core Network checks. On daily bases and weekly bases, we
                  run many core network checks including all MPLS LSP status, Interface status
                  of all main core Telco links. Pre/Post planned maintenance checks. I have
                  scripted and automated all those checks which save lots of time and minimize
                  the human error aspect.
                  • Implementation and Support of the Bloomberg Private Wide Area Network for
                  the EMEA region.
                  • Cisco, Juniper, and Nortel Router Support and Linux/Windows Server
                  Support.
                  • Support and some Design of the following protocols: OSPF/RIP/BGP/MPLS
                  • Project Management includes troubleshooting, planning installation, and
                  management to strict timescales.
                  • Clear and timely administration of internal ticket systems.
                  • Perform Network service migration.
                  • Work with customers to design and Implement Network solutions for large
                  multinational organizations.
                  • Implement changes required by the customer or suggested by Bloomberg.
                  • Support of the Bloomberg Private Wide Area Network for the EMEA region.
                  • Linux/Windows Server Support.


                  Projects:
                  • JunOS M, MX, SRX series image upgrade.
                  • Core network switch upgrade to Nexus 5K/6K.
                  • Traffic shaping.
                  • Services migration from Juniper ERX to Juniper M series.


                  Cisco
                  Senior Network Automation Engineer
                  November 2013 - March 2018 (4 years 5 months)
                  London, United Kingdom

                  Worked as Senior Network Security Automation Engineer with Cisco
                  Umbrella, formally known as OpenDNS and Cisco Cloud Web Security
                  (CWS). I was involved in designing and implementing various network
                  infrastructures. Worked on Network automation tool to achieve zero touch
                  config management.
                  During my time we delivered more than 15 new DCs.


                  Responsibilities:
                  • Network automation using Python, Ansible, Django, jinja2 and YAML.

                                                      Page 3 of 9
Case 5:21-cv-03075-VKD Document 1-14 Filed 04/27/21 Page 4 of 9

                  • Design, implement and support core IPv4 and IPv6 network for Cisco Cloud
                  Web Security.
                  • Worked on Cisco ASR 9k, ASR1k, Nexus N9K, N7K, N5K, N3K, Catalyst
                  3700 and ASA-5585-SSP60.
                  • Routing protocols MPLS, BGP, EIGRP and OSPF.
                  • UCS, NetApp
                  • LAN/WAN design, configuration and support.
                  • Configuration and troubleshooting IP NAT, PAT, VLANs, Layer 2/3
                  technologies.
                  • Design and implement DMVPN network between 16+ different co locations.
                  • Configurations of various ADC (Application deliver controller) / Load
                  Balancers including A10 Load balancer.


                  Advanced Wireless Technology Group
                  Senior Network & Security Engineer
                  June 2012 - November 2013 (1 year 6 months)
                  London, United Kingdom

                  AWTG is an end-to-end technical service provider that offers extensive
                  expertise, knowledge, tools and experience in support of Network Operators,
                  Vendors and Government Bodies across the full spectrum of wireless and
                  wired technologies.


                  My Responsibilities
                  • Design and implement core IP network for indoor/outdoor WiFi Networks.
                  • Managing 3G data offloading on WiFi Network (65 AP) in central London.
                  • Support and manage Wireless Mesh Networking.
                  • WLAN Security (“WEP”, WPA & WPA2 / AES, 802.1x, EAP, PEAP, LEAP,
                  TKIP), L2/L3/Fast Roaming.
                  • Wireless Control System (WCS), Cisco Network Control System (NCS),
                  Ruckus Zone Director, WDS, Controller based infrastructures.
                  • Cisco, Juniper, Ericson and Nortel Router Support and Linux/Windows
                  Server Support.
                  • Design and Implement following routing protocols: OSPF/RIP/BGP/MPLS
                  • Project Management include troubleshooting, planning installation and
                  management to strict timescales.
                  • Vendor liaison, Vendor management and Client Management.


                  Vectone
                  Senior Network & Security Engineer
                  March 2011 - July 2012 (1 year 5 months)

                                                     Page 4 of 9
Case 5:21-cv-03075-VKD Document 1-14 Filed 04/27/21 Page 5 of 9

                  London, United Kingdom

                  Vectone Mobile is one of the biggest MVNO in UK providing Telecom services
                  in 5 countries across the Europe. Vectone has three data centres and more
                  than 1600 servers. I was involved in design and implementation of 4th Data
                  Centre. I was responsible to Implement, manage and maintain all Core IP
                  Networking Infrastructure.


                  Main Responsibilities:


                  Design and implement new data centre according to business requirement.
                  Configuration and maintaining GPRS services for 3 countries. (Mainly GGSN
                  Configuration)
                  Installation and configuration of Radius (Linux based Radius) and Diameter
                  protocols for authentication and charging.
                  Configuration and maintaining Cisco ASA 55xx series.
                  Configuration and maintaining Check Point Firewalls.
                  Configuration and maintaining PFSense Firewalls.
                  Configuration of CISCO Routers (7200, 2921, 2600, 1800) and Switches
                  (6506, 6509, 4505, 3750x, 2960G & S) according to network design
                  requirements.
                  Configuring, troubleshooting, managing and monitoring all the Data Centre
                  related equipment including routers, switches, firewalls, Servers.
                  VPN configuration, Remote Access. Site to site VPN configuration.
                  Configuring and managing PBX using FreeSwitch.
                  I am responsible of managing public DNS and private DNS and DHCP
                  Servers.
                  Achievements:
                  Designed and configured ISP services for Vectone and made Vectone as
                  Broadband Service Providers.
                  Designed and implementing new Data Centre for Vectone, mainly for VOICE
                  and Web services.
                  Looking forward to implement more than 300 servers in new Data Centre.


                  Nexus System Technologies
                  Network Engineer
                  June 2010 - March 2011 (10 months)
                  London, United Kingdom

                  I joined Nexus as technical support engineer. Nexus provide Network
                  Solutions and 2st/3nd Line


                                                     Page 5 of 9
Case 5:21-cv-03075-VKD Document 1-14 Filed 04/27/21 Page 6 of 9

                  Network Support, Desktop Support. I worked mainly on CISCO and Window
                  products.


                  Role Responsibilities:
                  Work with other team members to build scalable LAN/WAN infrastructure.
                  Design and implement Network IP Infrastructure.
                  Configure Cisco Routers and Switches at all level. Very confident to work with
                  Catalyst 65xx series,
                  4505, 29xx and 37xx.
                  Work in VMware / Citrix environment.
                  Implement and manage Blackberry Enterprise Server with Microsoft Exchange
                  Server 2003/2010
                  Installation/Configuration of Windows 2000/2003/2008 Server, Active
                  Directories.
                  Client side OS I have worked with Window 98, 2000, XP, Vista and Window 7.
                  Configuration of Cisco ASA 5520, 5540, 5550, Check Point, PF Sense
                  Firewalls according to
                  business requirement.
                  Configuration and maintenance of different network services and servers -
                  included SNMP( Simple
                  Network Management Protocol), SMTP( Simple Mail Transfer Protocol),
                  DNS( Domain Name
                  Services), DHCP( Dynamic Host Configuration Protocol), NTP( Network Time
                  Protocol), FTP( File
                  Transfer Protocol), IIS.


                  Contractor - Network Engineer
                  IP Network Engineer
                  April 2007 - June 2010 (3 years 3 months)
                  From October 2008 to June 2010 I have worked with different short and long
                  term contracts. I have worked with some big companies on key positions
                  like BT (British Telecom) as Network Engineer. Victoria College as Network
                  administrator. Common areas I have worked in are


                  Role Responsibilities:
                  • Work with other team members to build scalable LAN/WAN infrastructure.
                  • Work in VMware / Citrix environment.
                  • Installation/Configuration of Windows 2000/2003/2008 Server, Active
                  Directories.
                  • Design, Implement and Manage Microsoft Exchange Server 2003/2010.

                                                    Page 6 of 9
Case 5:21-cv-03075-VKD Document 1-14 Filed 04/27/21 Page 7 of 9

                  • Work with BES (Blackberry Enterprise Server).
                  • Implementing, Managing and Maintaining Window Servers 2000/2003/2008
                  Network Infrastructures.
                  • Planning, Implementing, and maintaining Windows Server 2000/2003 Active
                  Directory.
                  • Client side OS I have worked with Window 98, 2000, XP, Vista and Window
                  7.
                  • Configuration of Cisco ASA (Adaptive Security Appliance) , PIX (Private
                  Internet Exchange) and Check Point Firewalls according to business
                  requirement.
                  • Install and Configure CISCO Routers and Switches according to network
                  design requirements.
                  • Experience in building flexible TCP/IP networks including firewalls, VPN
                  technologies, performance monitoring and application switches.
                  • Configuration and maintenance of different network services and servers
                  – included SNMP( Simple Network Management Protocol), SMTP( Simple
                  Mail Transfer Protocol), DNS( Domain Name Services), DHCP( Dynamic Host
                  Configuration Protocol), NTP( Network Time Protocol), FTP( File Transfer
                  Protocol), IIS and HTTP( Hyper Text Transfer Protocol).
                  • Configure different routing and switching protocols according to design and
                  requirements - including STP, VTP, HSRP and VRRP. In routing protocols
                  RIP, EIGRP, BGP, OSPF and IP protocol.
                  • Design and implement Wireless LAN and configure wireless access points.


                  Chenab College of Information Technology
                  Assistant Network Administrator
                  January 2003 - March 2007 (4 years 3 months)
                  Gujrat, Pakistan

                  Role Responsibilities:
                  Work with other team members to build scalable LAN/WAN infrastructure.
                  Work in VMware / Citrix environment.
                  Installation/Configuration of Windows 2000/2003/2008 Server, Active
                  Directories.
                  Design, Implement and Manage Microsoft Exchange Server 2003/2010.
                  Work with BES (Blackberry Enterprise Server).
                  Client side OS I have worked with Window 98, 2000, XP, Vista and Window 7.
                  Configuration of Cisco ASA, PIX and
                  Check Point Firewalls
                  Experience in building flexible TCP/IP networks including firewalls, VPN
                  technologies,

                                                     Page 7 of 9
Case 5:21-cv-03075-VKD Document 1-14 Filed 04/27/21 Page 8 of 9

                  Configuration and maintenance of different network services and servers -
                  included SNMP, SMTP, DNS, DHCP, NTP, FTP, IIS and HTTP.
                  Configure of STP, VTP, HSRP and VRRP. In routing protocols RIP, EIGRP,
                  BGP, OSPF and IP protocol.


                  Design Group Policies and implement them and verify that group policies meet
                  the company policies.
                  Client side window was window 2000 professional later upgraded to window
                  XP professional.
                  Installation and Configuration of LAN up to 200 Computers divided in to two
                  labs in one campus, using
                  CISCO Catalyst 6506, 4506, 3750 series switches and implement TCP / IP.
                  Configuration and management of VLANs, using 802.1Q and Inter VLAN
                  Routing.
                  Router configuration to enable VLANs and WAN for connectivity between the
                  campuses.
                  Installation and configuration of CISCO Routers to enable NAT/PAT (Network/
                  Port Address
                  Translation) services implemented ACL (Access Control List) and configured
                  router to connect LAN to


                  I.T.G Computers
                  Technical Support Engineer
                  January 2000 - December 2002 (3 years)
                  Gujrat. Pakistan

                  ITG Computer was just a computer sales and services shop when I join in Jan
                  2000. In October
                  2000 I bring Network Support Services in I.T.G using my skills and academic
                  knowledge. When I left,
                  I.T.G was one of the leading Network Solution providers in the City.


                  Role Responsibilities:
                  To understand of customer requirements and design and implement network
                  solution.
                  Network Administration, 1st / 2nd Line Technical Support and Desktop Support
                  CV




                  Education

                                                    Page 8 of 9
Case 5:21-cv-03075-VKD Document 1-14 Filed 04/27/21 Page 9 of 9

                  University of Westminster
                  MSc, Broadband; High Speed Communication Networks · (2007 - 2008)


                  University of the Punjab, Lahore
                  MSc, Information Technology · (2005 - 2007)


                  Chenab College of Information Technology
                  Post Graduate Diploma, Computer Networks · (2004 - 2005)


                  University of the Punjab, Lahore
                  Bachelors, Computer Sciences · (2000 - 2004)




                                                   Page 9 of 9
